Citation Nr: 1819810	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  08-00 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent disabling for residuals, resection of left 6th, 7th, 8th, 11th and 12th ribs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1983 to December 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2017, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain VA X-ray and MRI studies of the left ribs referenced by the June 2016 VA examination report.  The AOJ was further instructed to obtain an addendum opinion as to the current level of impairment due to the service-connected residuals of resection of the left 6th, 7th, 8th, 11th and 12th ribs.  The Board notes that the requested documents and VA examination have been obtained and associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran did not undergo a thoracoplasty for collapse therapy or to accomplish obliteration of space.

2. The Veteran's residuals, resection of left 6th, 7th, 8th, 11th and 12th ribs, has not been manifested by the removal of 3 or more ribs.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals, resection of left 6th, 7th, 8th, 11th and 12th ribs, have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code (DC) 5297 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in November 2004, March 2006, April 2007 and July 2008.

The Board recognizes the representative's assertion that the October 2017 VA examination was inadequate as the examiner was identified as "merely" a nurse practitioner, and, thus, lacked any competence possessed by a physician in the relevant fields of internal medicine or orthopedic medicine.  No other assertion was provided as to why the October 2017 VA examination was inadequate.  The Board notes that VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor, nurse practitioner, or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  Further, the Board may assume a VA medical examiner is competent as part of the presumption of regularity that attaches to the actions of public officials.  Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).

There is nothing in the opinion to suggest that the examiner was not qualified through lack of education, training, or experience to render an opinion regarding the Veteran's increased rating issue on appeal.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (holding that, in the absence of clear evidence to the contrary, VA medical examiners are presumed competent).  Further, the Veteran's representative has not provided any basis for the assertion that the examination should have been conducted by an internist or orthopedist.  As noted above, an examiner need only be "qualified through education, training, or experience to offer medical diagnoses, statements, or opinions," and a specific specialist is not necessarily required.  See Cox, 20 Vet. App. at 569.

Accordingly, the Board finds the October 2017 VA examiner qualified and competent to provide the requested examination report.  Additionally, after a review of the examination report the Board finds it is adequate to adjudicate the issue on appeal.

Therefore, the record shows that VA has fulfilled its obligation to assist the Veteran in developing the claim on appeal.  Neither the Veteran nor his representative has identified any other deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).



Higher Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259 (1995).

Residuals of Resection of Left 6th, 7th, 8th, 11th and 12th Ribs

The Veteran's residuals, resection of left 6th, 7th, 8th, 11th and 12th and ribs, are rated under DC 5297.  Removal of one rib or resection of two or more ribs without regeneration is rated at 10 percent disabling.  Removal of two ribs is rated at 20 percent disabling.  Removal of three or four ribs is rated at 30 percent disabling.  Removal of five or six ribs is rated at 40 percent disabling.  Removal of more than six ribs is rated at 50 percent disabling.  38 C.F.R. § 4.73, DC 5297.

The Veteran underwent two surgeries in July 1997 resulting in resection of certain left ribs in order to treat a lung and lumbar spine fungal infection diagnosed as disseminated coccidioidomycosis.  A July 1997 surgical report noted that the Veteran's 12th rib was resected.  A second July 1997 surgical report noted that the Veteran's 7th left rib was harvested with a small cuff of muscle around it.  In addition, the surgical report noted that a French chest tube was placed over the 8th rib.  An August 1997 VA X-ray study revealed resection of the left posterior 6th rib.  Additionally, prior to his separation from service, a December 2001 chest X-ray noted the Veteran was status post resection of the 6th left rib and the study revealed a healed fracture of the posterior 7th left rib.

Post-service medical records include an August 2005 VA examination report noting the Veteran underwent resection of the 12th rib in July 1997.  No other residual was found.  Additionally, the examiner noted the Veteran currently was not undergoing treatment related to his rib removal.  An August 2005 abdomen CT scan revealed posterior 6th rib deformity from prior resection.

A February 2006 letter from Dr. AB shows that a review of a chest X-ray study revealed evidence of partial resection of the 6th rib on the left side and a healed fracture of the 7th rib.  The physician noted the Veteran had undergone a left thoracotomy.  

A September 2006 VA psychiatric evaluation shows the Veteran reported that as a result of his coccidioidomycosis in his left lung he had two ribs removed in order to surgically remove a lobe of his left lung as well as for spinal grafts.  

The Veteran underwent another VA examination in August 2007.  The examiner diagnosed the Veteran with residuals of resection of the left 6th, 7th and 12th ribs.  The Veteran reported intermittent soreness with palpation over his left ribs.  A left rib X-ray study revealed a partial resection of the 6th rib.  

Abdominal CT scans dated May 2006 and July 2008 revealed the absence of the left lateral ribs likely post traumatic or post-operative.  The absent ribs were not identified.  A June 2009 VA X-ray study revealed stable chronic left posterior lateral 6th rib deformity.  

A private examination report dated November 2010 noted that bony foci were found in July 1997 in the areas of the 8th, 11th and 12th left ribs and that a portion of the lung tissue and ribs were resected.  The examiner noted current symptoms of pressure and occasional movement pain dependent upon the level of activity.  The examiner noted palpable gaps along the course of the 11th and 12th ribs at the level of the axillary line as well as the 8th rib.  The rise and fall of the ribs was noted as normal with inspiration and expiration.  The examiner also noted pressure pain triggered in that area.  No inflammatory changes were found.

At a June 2013 VA examination, the examiner noted a past medical history for disseminated coccidioidomycosis.  The examiner also noted that the Veteran underwent thoracotomy and left 6th, 7th, 8th and 12th rib resection in July 1997 to treat a coccidiosis infection.  Current symptoms included tenderness over related scars on the left chest wall.  Scars were noted as well-healed and stable, but minimally tender to touch.  Otherwise, the examiner found that the rib area was not painful and did not cause any breathing problems.  The examiner found functional limitation on standing and walking and noted the Veteran was able to stand for 15-30 minutes and walk 1/4 mile.  No other problem associated with the resected ribs was identified.  The impact on the Veteran's occupation included decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and decreased strength related to lower extremity pain.  The examiner opined that it was as likely as not that the service-connected rib conditions were responsible for the Veteran's restriction of vital capacity shown on the pulmonary function test (PFT) which found vital capacity at 72% of normal.  The examiner also stated that the respiratory condition could be explained by the partial lung resection.

A May 2016 private imaging study revealed resection of the left 6th rib.

Another VA examination was provided in October 2017.  The Veteran was diagnosed with resection of the left 6th, 7th, 8th and 12th ribs with residuals of pain.  In addition, the Veteran reported that in July 1997 he had surgery which involved the resection of the left lower lobe of the lung and the removal of his bottom ribs.  The Veteran also reported that other ribs were shaved, and that his 6th, 8th and 12th ribs were "punched for tube placement."  The examiner noted that the medical evidence showed the Veteran underwent thoracotomy and resection of portions of the left lower lobe in July 1997 and resection of the 6th, 7th, 8th and 12th ribs due to coccidiosis infection.  The examiner further noted that the records did not show that the Veteran underwent thoracoplasty.  Current symptoms included pain in his rib area.  The Veteran reported flare-ups 4 days per week, moderate to severe in severity with each episode lasting 3-4 hours.  Mild painful motion was noted to the left rib area upon lifting his arm overhead.  

A review of the evidence of record does not document the removal of three or more ribs.  The July 1997 surgical reports show that the Veteran's 7th rib was harvested and that his 12th rib was resected.  An August 1997 VA X-ray study revealed a resection of the left posterior 6th rib.  Thus, the medical records at the time of the rib resections only show, at most, the removal of one rib.  Additionally, the private November 2010 examination submitted by the Veteran only noted that the July 1997 surgeries involved the resection of the 8th, 11th, and 12th ribs with palpable gaps noted along those ribs.  Further, the June 2013 VA examiner noted resection involving the 6th, 7th, 8th, and 12th ribs.  

Moreover, the record does not include any lay statements that the Veteran had 3 or more ribs removed.  Instead, in September 2006 the Veteran asserted that 2 ribs had been removed in July 1997.  The Board also recognizes that VA abdominal CT scans dated May 2006 and July 2008 noted the absence of left ribs.  Based on the Veteran's lay statements as well as the use of the pleural term "ribs" as noted in the CT scans, the RO provided the Veteran with the benefit-of-the-doubt and found that a 20 percent rating for removal of two ribs was warranted.  

Importantly, the record does not show that the Veteran underwent thoracoplasty for collapse therapy or to accomplish obliteration of space.  Accordingly, as the evidence of record does not support a finding that the Veteran had more than two ribs removed or that resection of his ribs was performed in connection with thoracoplasty, the Board finds that a higher evaluation is not warranted.

The Board notes that the June 2013 and October 2017 VA examiners provided findings for residuals associated with the rib resections.  The June 2013 VA examiner opined that it was "more likely as not" that the service-connected rib conditions were responsible for the Veteran's respiratory condition; namely the restriction of vital capacity as found on the PFT.  However, as noted in the September 2017 Board decision, the Veteran's respiratory conditions were determined to be related his service-connected coccidioidomycosis with left lower lung lobe resection.  The September 2017 Decision denied the increased rating claim relating to that condition.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and that decision is final based on the evidence then of record.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1100 (2017).  Additionally, the October 2017 examiner found scars associated with the residuals of resection of the ribs; conditions the Veteran was already service connected for.  Those ratings are currently not on appeal.  Therefore, the Veteran's identified residuals have already been rated either individually or in combination with another service-connected disability and are not currently before the Board.

Therefore, the Board finds that an initial rating in excess of 20 percent for residuals, resection of left 6th, 7th, 8th, 11th and 12th and ribs, is not warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.71a (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent disabling for residuals, resection of left 6th, 7th, 8th, 11th and 12th ribs, is denied.





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


